Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4-5, and 16-20 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on January 29, 2020, has been received and entered into the present application.
Claim 1 is amended.
Claims 2-3, and 6-15 are cancelled.
Claims 4 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Applicant’s arguments, filed January 29, 2020, have been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The species election of chronic myeloid leukaemia (CML) was found free prior art. Thus examination is moved to the hematological cancer of claim 4  multiple myeloma. 

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on January 24, 2020 has been received and considered.

New Objections
Claims 1 and 20 are objected to because of the following informalities: 
Claim 1 recites “2-(3,5-difluoro-3’methoxybiphenyl-4-ylamino) nicotinic acid” in line 2.

Claim 1 recites “wherein the haematological cancer is selected from myelodysplastic syndrome (MDS), multiple myeloma (MM) or chronic myeloid leukaemia (CML). 
It seems that Applicant intends to claim a Markush group. However, it is not clear whether the “or” constitute a closed group of alternatives. Please MPEP 2173.05(h) for proper Markush language. 
 Claim 20 recites “wherein the second therapy is a topoisomerase inhibitor selected from the group comprising irinotecan,…. b etoposide, … in lines 1-4. 
It seems that Applicant separates the topoisomerase inhibitors in groups a and b. If so, a period should be included after “a.” and “b.”
 Appropriate correction is required.
	 
Modified Rejection Due to Claim Amendments
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 17-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
In the present application, the specification must provide sufficient distinctive or unique identifying characteristics for a method of treating hematological cancer comprising administering a DHODH inhibitor 2-(3,5-difluoro-3’-methoxybiphenyl-4-ylamino) nicotinic acid to a patient in need thereof  and wherein the hematological cancer is selected from myeloma, lymphoma, chronic myeloid leukemia, and myelodysplastic syndrome (MDS), as claimed in claims 1, and 5, and a combination treatment that includes inhibitor of DNA repair as claimed in claims 17-18 and 20. Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).
The factors considered in the Written Description requirement are: 
(1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. 
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed method is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics: 
The claims of the instant invention are directed to a method of treating hematological cancer comprising administering a DHODH inhibitor 2-(3,5-difluoro-3’-methoxybiphenyl-4-ylamino) nicotinic acid to a patient in need thereof and wherein the hematological cancer is selected from myeloma, lymphoma, chronic myeloid leukemia, and myelodysplastic syndrome (MDS) as claimed in claims 1, and 5, and a combination treatment that includes inhibitor of DNA repair as claimed in claims 17-18 and 20. The specification demonstrates ASLAN003 prolonged survival of MOLM xenograft mice. In addition, Applicant demonstrates in vitro analysis of ASLAN003 carried out on AD345 (refractory cytopenia with multi-lineage dysplasia, normal karyotype) and AD537 (refractory cytopenia with multi-lineage dysplasia, karyotype 46, XY, 43.1 myeloid) MDS (myelodysplastic syndrome). Exposure to ASLAN003 reduce viability of MDS cells. Example of the as-filed specification shows in vitro analysis of ASLAN003 carried out on chronic myeloid leukemia (CML) and multiple myeloma (MM) cells.  The results suggest that ASLAN003 was able to reduce the viability of MM and CML cells indicating potential for ASLAN003 may be useful for treating both of these hematological cancers. In addition, example 1 shows positive myeloid differentiation effects of ASLAN003 in KG-1, MOLM-14 and THP-1. 
From the data presented in the as-filed specification there is no correlation that all of the potential diseases under the umbrella of myelodysplastic syndrome (MDS) instantly claimed can be treated with DHODH inhibitor 2-(3,5-difluoro-3’-methoxybiphenyl-4-ylamino) nicotinic acid. In regards, to the combination treatment as claimed in claims 1, 5 and 18-20, the as-filed specification does not provide any guidance for the treatment of all possible disease under the umbrella of myelodysplastic syndrome by administration of DHODH in combination with inhibitor of DNA repair. 
At best, Applicant is possession of treating refractory cytopenia with multi-lineage dysplasia, normal karyotype) and AD537 (refractory cytopenia with multi-lineage dysplasia, karyotype 46, XY, 43.1 myeloid, chronic myeloid leukemia (CML) and multiple myeloma (MM) cells administering DHODH inhibitor 2-(3,5-difluoro-3’-methoxybiphenyl-4-ylamino) nicotinic acid. However, it lacks guidance and support of treating all hematological cancer with single inhibitor alone and/or in combination with any inhibitor of DNA.
Thus, the specification fails to describe the structure and activity for the recited DHODH inhibitor and/or combination with inhibitor of DNA for treating of all possible disease under the umbrella of myelodysplastic syndrome.
 (5) Method of making the claimed invention:  
To provide adequate written description and evidence of possession of a claimed method, the specification must provide sufficient distinctive or unique identifying characteristics for method of treating hematological cancer comprising administering a DHODH inhibitor 2-(3,5-difluoro-3’-methoxybiphenyl-4-ylamino) nicotinic acid to a patient in need thereof and wherein the hematological cancer is selected from myeloma, lymphoma, chronic myeloid leukemia, and myelodysplastic syndrome (MDS) as claimed in claims 1, and 5 and a combination treatment 
Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
Therefore, applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to make and possibly use the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). 
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 18-35 of copending Application No.16/154,422 (co-pending ‘422) (reference application) in view of National Cancer Institute: Myelodysplastic Syndromes Treatment (2016), pp.1-6. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a method of treating a hematological cancer, comprising administering a DHODH inhibitor 2-(3,5-difluoro-3′methoxybiphenyl-4-ylamino) nicotinic acid or a pharmaceutically acceptable salt thereof to a patient in need thereof [claim 1]. The claims are further drawn to a method according to claim 1, wherein the cancer is selected is acute myeloid leukemia [claim 1]. The claims are further drawn to method of treatment according to claim 1, wherein the DHODH inhibitor is employed in a combination therapy with a second therapy and wherein the second therapy is an inhibitor of DNA repair [claims 18-19]. The claims are further drawn to a method of treatment according to claim 18, wherein the therapy is a topoisomerase 
	Co-pending ‘422 does not explicitly treating myelodysplastic syndrome [claim 1]. 
	National Cancer Institute discloses that myelodysplastic syndrome are a group of cancers in which immature blood cells in the bone marrow do not mature or become healthy blood cells [p.1, para 1]. Different types of myelodysplastic syndromes are diagnosed based on certain changes in the blood cells and bone marrow [p.3, para 2]. Refractory anemia with excess blast can progress to acute myeloid leukemia [p.3, para. 5].

A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating hematological cancer (myelodysplastic syndrome) by administering DHODH inhibitor 2-(3,5-difluoro-3′methoxybiphenyl-4-ylamino)nicotinic acid alone or in combination with a topoisomerase inhibitor 1 and 2 to a patient in need thereof  because co-pending ‘422 taught a method of treating acute myeloid leukemia by administering DHODH inhibitor 2-(3,5-difluoro-3′methoxybiphenyl-4-ylamino)nicotinic acid alone or in combination with a topoisomerase inhibitor 1 and 2 to a patient in need thereof and National Cancer Institute taught that myelodysplastic syndrome encompass several diseases including acute myeloid leukemia. 
It would, therefore, have prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the method of co-pending ‘422  in view National Cancer Institute with reasonable expectation of success. Therefore, the invention prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
     New Grounds of Rejection Due to Claim Amendments 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 5, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godessart Marina et al. (WO2012/052179A1).
Godessart Marina et al. teaches amino derivative of formula I including 2-(3,5-Difluoro-3’-methoxybiphenyl-4-ylamino)nicotinic acid [p.20, ln 31, p.22, ln 11, p.40, ln 27, or p.51, ln 21]. The disease that can be treated with the amino derivatives includes multiple myeloid [p.42, ln 11]. Further, the reference teaches a combination therapy with doxorubicin or daunorubicin [p.49, ln 10].The amine derivatives can be administered  in a suitable oral, inhalation, topical, transdermal, nasal, rectal, percutaneous or injectable administration [p.42, ln 24-26]. 
Godessart Marina et al. does not explicitly teach a method of treating multiple myeloma by administering DHODH [claim 1].
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating multiple myeloma by administering 2-(3,5-Difluoro-3’-methoxybiphenyl-4-ylamino)nicotinic acid in combination with doxorubicin or daunorubicin because Godessart Marina et al. envisions a method of treating multiple myeloma by administering an amino derivative that includes 2-(3,5-Difluoro-3’-methoxybiphenyl-4-ylamino)nicotinic acid alone or in combination with doxorubicin or daunorubicin. Motivation to use the 2-(3,5-Difluoro-3’-methoxybiphenyl-4-ylamino)nicotinic acid inhibitor for the treatment of multiple myeloma would have resulted from the fact that Godessart Marina et al. provides motivation and guidance in the instantly claimed DHODH inhibitor is suitable for the treatment of multiple myeloma. 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Godessart Marina et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 29, 2020 have been fully considered but they are not persuasive.
Applicant argues that: 
Example 3 provides support for the written description which shows DHODH inhibitor 2-(3,5-Difluoro-3’-methoxybiphenyl-4-ylamino)nicotinic acid reduces MDS cells. 
Examiner’s Response:
The examiner has carefully considered Applicants arguments and review the data in Example of the as-filed specification, however it does not overcome the written description rejection towards MDS.
The specification demonstrates ASLAN003 prolonged survival of MOLM xenograft mice. In addition, Applicant demonstrates in vitro analysis of ASLAN003 carried out on AD345 (refractory cytopenia with multi-lineage dysplasia, normal karyotype) and AD537 (refractory cytopenia with multi-lineage dysplasia, karyotype 46, XY, 43.1 myeloid) MDS (myelodysplastic syndrome). Exposure to ASLAN003 reduce viability of MDS cells. Applicant has specific support for refractory cytopenia with multi-lineage dysplasia. National Cancer Institute discloses that myelodysplastic syndrome are a group of cancers in which immature blood cells in the bone marrow do not mature or become healthy blood cells [p.1, para 1]. Different types of myelodysplastic syndromes are diagnosed based on certain changes in the blood cells and .
Conclusion
Rejection of claims 1, 5, 17-18 and 20 is proper.
Claims 1, 16 and 20 are objected.
Claims 5 and 19 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627